Citation Nr: 0908145	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD), and if so, whether it should be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss, and 
if so, whether it should be granted.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus, and if 
so, whether it should be granted.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, and 
if so, whether it should be granted.

5.  Entitlement to service connection for a skin condition, 
to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

A national service officer for the veteran's representative 
(a Ph.D.,) has raised the issue of service connection for 
anxiety due to wartime experience.  This issue has not been 
developed and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection 
for PTSD.  It was held that there was no evidence of combat, 
prisoner of war status, a corroborated stressor, or a 
confirmed diagnosis of PTSD.  The March 2004 rating decision 
also denied service connection for bilateral hearing loss and 
hypertension on the basis that there was no evidence of 
treatment for either condition during service, and no link 
between the current disabilities and service.  Finally, the 
March 2004 rating decision denied service connection for 
tinnitus on the basis that there was no current disability.  
The Veteran was notified of the decision.  The Veteran did 
not submit a notice of disagreement within a year of issuance 
of the decision. 

2.  The evidence received since the March 2004 rating 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, does not relate to an 
unestablished fact that is necessary to substantiate the 
claims for service connection for PTSD, hypertension, 
bilateral hearing loss, or tinnitus, and does not raise a 
reasonable possibility of substantiating the claims. 

3.  The Veteran's current skin condition, manifested by 
dermatitis is not related to his active service.  The first 
showing of dermatitis was years post-service.  This is not a 
skin disorder presumed to be related to herbicide exposure.


CONCLUSIONS OF LAW

1.  The March 2004 decision that denied service connection 
for PTSD, hypertension, bilateral hearing loss, and tinnitus, 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  New and material evidence has not been received to reopen 
service connection for hypertension.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  New and material evidence has not been received to reopen 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  New and material evidence has not been received to reopen 
service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).

6.  Dermatitis was not incurred in, aggravated by, or related 
to any incidence of service and is not shown related to 
herbicide exposure.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in January and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Review of the record reveals that the January 2006 letter 
also essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He was notified of the 
prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed, and 
further notice or development is not indicated.  



I. Whether new and material evidence exists to reopen claims 
for PTSD, hearing loss, tinnitus and hypertension. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously received 
by agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

By a decision dated March 2004, the RO denied service 
connection for PTSD, hypertension, bilateral hearing loss, 
and tinnitus.  Regarding the claim for PTSD, the RO found 
that there was insufficient evidence to confirm that the 
Veteran had engaged in combat, or was a prisoner of war.  The 
RO was also unable to corroborate a claimed stressor.  
Moreover, the Veteran did not have a confirmed diagnosis of 
PTSD.  The RO also found that while the Veteran currently had 
diagnoses of hearing loss and hypertension noted in VA 
treatment records, there was no evidence of these conditions 
during service.  Finally, the RO denied the claim for 
tinnitus as there was no evidence of a current disability.  
The Veteran did not appeal this action after getting notice; 
therefore, the March 2004 decision became a final decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

The evidence of record at the time of the March 2004 final 
decision included the Veteran's available service treatment 
records and VA treatment records dated July 2003 to November 
2003.  Some service treatment records have not been located 
despite the best effort of the RO.  The Board is aware of the 
heightened duty this places on the VA and that heightened 
duty has been considered in the decisions reached herein.

The March 2004 rating decision denied service connection for 
PTSD on the basis that there was no evidence of combat, 
prisoner of war status, a corroborated stressor or a 
confirmed diagnosis of PTSD.  Service connection for 
hypertension and hearing loss was denied on the basis that 
there was no evidence of either condition during active 
service.  Service connection for tinnitus was denied on the 
basis that there was no current disability.  

In November 2005, the appellant submitted a claim to reopen 
service connection for PTSD, hypertension, hearing loss, and 
tinnitus.  The evidence received since the March 2004 final 
decision included VA treatment records, a statement from the 
Veteran's ex-wife, statements from the Veteran, and a 
statement from C.A.S., Ph.D regarding a history of alcohol 
abuse and a possible unresolved anxiety due to a combat 
experience.  (As noted, this raises an issue unrelated to 
this appeal.)

VA treatment records reflected treatment for bilateral 
hearing loss, hypertension, alcoholism, and depression.  A VA 
treatment records also reflected first a negative, and then a 
positive PTSD screen.  He declined referral for psychiatric 
treatment or alcohol use treatment.  An undated opinion by 
C.A.S., Ph.d., suggested that the Veteran's abuse of alcohol 
was related to an in-service combat stressor.  The statement 
from the Veteran's ex-wife indicated that the Veteran 
experienced nightmares related to his war experience as well 
as attributed his drinking to his time in service.  VA 
records however, were silent as to any complaints or 
treatment for tinnitus.  

Regarding the claim for PTSD, none of the newly received 
evidence contains evidence of a confirmed diagnosis of PTSD 
or a corroborated stressor.  As stated above, available 
service treatment records were silent to any treatment or 
diagnosis of a psychiatric disorder.  There was also no 
evidence of a corroborated stressor, combat experience, or 
prisoner of war status.  Post service records noted diagnoses 
of alcoholism and depression, but provide any diagnosis of 
PTSD.  Thus, the Veteran failed to provide any objective 
evidence of a confirmed diagnosis of PTSD related to a 
corroborated stressor.  As such, the new records and 
statements submitted cannot be considered new and material 
evidence to reopen claims for service connection for PTSD.  

Regarding the claims for hypertension and hearing loss, none 
of the newly received evidence contains evidence linking the 
current hypertension and hearing loss to active service.  As 
stated above, available service treatment records were silent 
to any treatment or diagnosis of hypertension or hearing 
loss.  There was also no evidence of noise exposure during 
service.  Post service records noted a current diagnosis of 
bilateral hearing loss and hypertension, but did not provide 
any evidence linking the currently hearing loss or 
hypertension to service.  Thus, the Veteran failed to provide 
any objective evidence of a nexus between his current 
disabilities and service.  As such, the new records and 
statements submitted cannot be considered new and material 
evidence to reopen claims for service connection for 
bilateral hearing loss or service connection for 
hypertension.  

Regarding the claim for tinnitus, none of the newly received 
evidence contains evidence of a current diagnosis of 
tinnitus.  As stated above, available service treatment 
records were silent to any complaints of tinnitus.  Post 
service VA treatment records were similarly silent to any 
current diagnosis of tinnitus.  Thus, the Veteran failed to 
provide any objective evidence of tinnitus that was related 
to his active service.  As such, the new records and 
statements submitted cannot be considered new and material 
evidence to reopen service connection for tinnitus.




II.  The claim for service connection for a skin disorder, to 
include as secondary to herbicide exposure.

The Veteran contends that his current dermatitis is related 
to his active service.  He also contends that it was the 
result of his exposure to herbicides while stationed in 
Vietnam.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. 
§ 3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute or subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term "soft-tissue sarcoma" includes 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhbdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The VA has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449, and Fed. Reg. 57586-57589 
(1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997).

Additionally, if at least one of the diseases deemed chronic 
for VA purposes becomes manifest to a degree of 10 percent or 
more during the one-year period immediately following a 
Veteran's separation from service, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307(a), 3.309(a).  

In reviewing the Veteran's service connection claim under the 
provisions pertaining to diseases presumptively associated 
with Agent Orange exposure, the Board notes that the record 
is devoid of any evidence of any presumptive diseases listed 
in Section 3.309(e), at any time during or after service.  
The Board acknowledges the appellant's contention that his 
dermatitis was related to his Agent Orange exposure, and that 
as a result he should be presumptively service-connected.  
The Board notes that dermatitis is not one of the types of 
chronic diseases presumptively related to Agent Orange 
exposure. 

If competent evidence demonstrated that the Veteran's 
dermatitis had its onset during, or was etiologically related 
to, his period of active military service, service connection 
could be granted on a direct basis.  The Veteran's first 
manifestation of his skin condition was documented in 
December 2006.  A December 2006 VA treatment record indicated 
a bilateral rash on the arms, backs of his hands and legs 
that was mildly puritic for about 2 weeks.  A diagnosis of 
dermatitis was provided.  

While the Veteran's post service VA treatment records 
reflected a diagnosis for dermatitis, there is no objective 
medical evidence showing that the Veteran has a chronic skin 
disability which is related to service.  The service medical 
records are devoid of any complaints of, or treatment for a 
skin condition.  Additionally, the first documented evidence 
of a skin condition was in 2006, nearly 26 years after the 
Veteran's discharge from service.  

Accordingly, the evidence of record does not show that the 
Veteran's current dermatitis is due to service.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence not having been received, reopening 
of a claim for service connection for PTSD is denied.

New and material evidence not having been received, reopening 
of a claim for service connection for hypertension is denied.

New and material evidence not having been received, reopening 
of a claim for service connection for bilateral hearing loss 
is denied.

New and material evidence not having been received, reopening 
of a claim for service connection for tinnitus is denied.

Service connection for dermatitis (claimed as a skin 
condition) is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


